IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 96-30023
                          Summary Calendar
                       _____________________


     UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

                              versus

     EARNEST E. ROBERTSON, JR.,

                                    Defendant-Appellant.

     _______________________________________________________

         Appeal from the United States District Court for
                 the Middle District of Louisiana
                           (95-CR-60-2)
     _______________________________________________________
                          April 11, 1997

Before REAVLEY, BARKSDALE and DENNIS, Circuit Judges.

PER CURIAM:*

     Earnest Edward Robertson, Jr., was convicted of conspiracy

to possess with intent to distribute and to distribute cocaine

base, possession with intent to distribute cocaine base, and

using and carrying a firearm in relation to a drug trafficking

crime, in violation of 21 U.S.C. § 846, 841 and 18 U.S.C. §



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
924(c).    He was sentenced to imprisonment for life.   Robertson

appeals his conviction and sentence.

     Counsel for Robertson, consistent with the custom of the

profession in this day, has filed a 44 page brief arguing his

view of the evidence with little or no attention to legal

precedent or the fact findings of the court and jury.      There is

no merit to any of these arguments.    We briefly explain.

     1.     The evidence supports Robertson’s conspiracy

conviction.    He was alongside Jones and offered advice during

negotiation of the drug deal with Dunn.    Jones and Robertson

spent the day “dropping off crack cocaine.”    Robertson contacted

Milton about fronting the crack cocaine and was at the Starring

Lane Motel to advance the drug deal.

     2.     The district court correctly applied the preponderance

of the evidence standard in increasing the base offense level.

United States v. Gaytan, 74 F.3d 545, 558 (5th Cir.), cert.

denied, 117 S. Ct. 77 and 506 (1996).

     3.     The calculation of the amount of cocaine attributable

to Robertson, as relevant conduct under U.S.S.G. § 1B1.3, was

supported by evidence and not error.

     4.     There was sufficient reliable evidence to support the

district court’s finding that Robertson was a manager or

supervisor of the criminal activity involving five or more

persons.    § 3B1.1.(a).



                                  2
     5.   There was no error in imposing an obstruction-of-

justice increase under § 3C1.1 based on Robertson’s perjurious

testimony.

     6.   Since Robertson was a manager or supervisor of the

criminal activity, he did not qualify for a decrease in offense

points for a minimal role.

     7.   Two points were correctly added to Robertson’s criminal

history category because he committed this offense while under

criminal justice sentence.   This applies when a defendant is

under unsupervised probation.   § 4A1.1(d), comment (n.4).   The

placement of Robertson on probation by the Louisiana court was

effectively a sentence.

     8.   Whatever the Sentencing Commission may have

recommended, Congress has had its say on the disparity between

crack cocaine and powder cocaine.    See United States v. Fonts, 95
F.3d 372, 373-75 (5th Cir. 1996).    The district court made no

legal error, and we have no jurisdiction to consider the district

court’s refusal to grant downward departure.

     9.   Since Robertson carried a loaded pistol in his

waistband during the drug deal, his conviction on that count was

warranted.

     AFFIRMED.




                                 3